Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed 17 March 2021.  As directed by applicant claims 1,4, 10, 13, 13, 14, 16, and 19 are amended.  Noc claims are cancelled or added.  Thus, claims 1-19 are pending in this office action.  This is a Final Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-4, 7, 10, 14, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2018/ 0168388) in view of Mitchell (U.S. Patent Application Publication 2016/ 0130129) and further in view of Krause (U.S. Patent Application Publication 2012/ 0103001) 

Regarding claim 1, Kim discloses a coffee maker comprising: … ; a cold brewed coffee system (100 beverage maker; figs. 1,2) … , the cold brewed coffee system comprising: a housing (housing) defining a water reservoir (water tank 11, fig. 2) and a coffee reservoir (coffee container 2) in fluid communication with the water reservoir (though drip supply unit 10), the coffee reservoir configured to receive coffee materials for mixing with water flowing downstream from the water reservoir to produce cold brewed coffee (coffee and filter in 2, fig. 2, to make the coffee); and wherein the housing further defines an outlet through which cold brewed coffee is dispensed from the cold brewed coffee system (dispensing port 2a)…; an inlet supply conduit fluidly connecting a water supply with the water reservoir (¶0019, water supply source is preferably provided with a water tank having an inner space for storing water);  
Kim is silent regarding a refrigerator appliance comprising: “a cabinet defining a chilled chamber”; a cold brewed coffee system “positioned within the chilled chamber [and having] the outlet being positioned within the chilled chamber;  a water level sensing system operable to detect when water within the water reservoir has reached a predetermined water level;  and an inlet valve positioned along the inlet supply conduit and movable between an open position and a closed position, the inlet valve configured for selectively allowing water to flow from the water supply to the water reservoir.”

	However, Mitchell teaches (¶0006)  a water level sensing system (fig. 5 water level sensor 156) operable to detect when water within the water reservoir has reached a predetermined water level;  and an inlet valve (fig. 6, valve 138) positioned along the inlet supply conduit and movable between an open position and a closed position, the inlet valve configured for selectively allowing water to flow from the water supply to the water reservoir (¶0006, The water level sensor is configured for assessing a level of water within the reservoir of the beverage dispenser. A controller is in operative communication with the valve and the water level sensor. The controller is configured for receiving at least one signal from the water level sensor when the level of water within the reservoir of the beverage dispenser is less than a threshold level and for opening the valve in order to direct the flow of water into the reservoir via the spout after receiving the at least one signal from the water level sensor). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim with Mitchell.  So add the water supply and water level sensor add water to the reservoir of Kim, in order to have a certain amount of water, the water up to the water level detected by the sensor, prepared for the cold-brewing cycle, to speed up the delivery of the cycle and also to make its delivery accurate with the precise amount of water.

Regarding the refrigerator cabinet defining a chilled chamber, Krause teaches a refrigerator appliance  (refrigerator 20), comprising: “a cabinet (fig. 2, appliance 10 can be seen with cabinet doors) defining a chilled chamber” (refrigeration compartment 24); and while Krause does not himself specifically teach a cold brewing coffee system the outlet being positioned within the chilled chamber ” he does teach, generally having a coffee maker in a refrigerator, “[i]n certain of such devices, both hot and cold water may be provided. In some devices, coffee or other beverages may be dispensed as well”(Krause, ¶0002)’.   The outlet visible in Krause (Fig. 3, outlet 72) would not be the outlet of the cold brewing machine (Mitchell, 2a).  Rather, that outlet would be within the  chilled chamber, as the outlet in Krause (element 72) is the dispensing outlet for potentially many drinks (four beverages, seen in fig. 3), and thus the outlet of the cold-brewing unit would be entirely inside the chilled chamber. Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim with the teaching of Krause, which is to place the coffee maker of Kim into a refrigerator shelf, in order to have the ability to dispense desirable beverages from a convenient location and even to have the outlet also within the chilled chamber in order to keep the entire device cold until it escapes the chilled chamber and reaches the cup of the operator.

Regarding claim 2, Kim in view of Mitchell and Krause teach all the limitations of claim 1, and further teach a refrigerator appliance wherein the refrigerator appliance defines a vertical direction, and wherein the coffee reservoir is positioned below the water reservoir along the vertical direction (Kim fig. 2, the 2 is below 11).  

Regarding claim 3, Kim in view of Mitchell and Krause teach all the limitations of claim 1, but does not further teach a refrigerator appliance wherein the refrigerator mounted above shelf 44, fig. 2)) disposed within the chilled chamber, and wherein the housing of the cold brewed coffee system is mounted to the shelf” meaning that the cold-brewing coffee machine would be mounted on the shelf within the recess, and thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim in view of Mitchell and Krause with a further teaching of Krause, to have the device mounted in a shelf, in order to be properly secured in the refrigerator and to have all the beverage dispensers in the same place.

Regarding claim 4, Kim in view of Mitchell and Krause teach all the limitations of claim 1, and further teach a refrigerator appliance wherein the cold brewed coffee system has a slow drip passage (Kim, ¶0076, guide member 20, fig. 2)  fluidly connecting the coffee reservoir (chamber 2) and an outlet defined by the housing (Kim, end of outlet 20a).  .  
Regarding claim 7, Kim in view of Mitchell and Krause teach all the limitations of claim 1, and further teach (All of this would have been combined in the combination of claim 1 as part of the way that Mitchell functions as a reservoir level sensor) a refrigerator appliance wherein the water level sensing system comprises: a water level sensor  (Mitchell, 156 water level sensor) attached to the housing and operable to detect a water level of water within the water reservoir (Abstract, assess level of water), wherein the water level sensor is communicatively coupled with the inlet valve (valve 138), and wherein when the water level sensor detects water within the water reservoir at a predetermined water level, the inlet valve is moved to the closed position (¶¶0045, 0047, valve kept “closed”, e.g., if…the level of liquid within reservoir 202 is greater than or equal to the threshold height, for instance)”

Regarding claim 10, Kim in view of Mitchell and Krause teach all the limitations of claim 1, but do not further teach a refrigerator appliance wherein the cold brewed coffee system further comprises: a controller communicatively coupled with the inlet valve, the controller configured to: receive one or more signals indicating that a user input has been provided to commence a cold brewing process utilizing the cold brewed coffee system; control the inlet valve to move to the open position so that water flows flow from the water supply to the water reservoir; receive, from the water level sensing system, one or more signals indicating whether water within the water reservoir has reached a predetermined water level; and control the inlet valve to move to the closed position if water within the water reservoir has reached the predetermined water level.    However, Mitchell teaches such a controller configured to:  control the inlet valve to move to the open position so that water flows flow from the water supply to the water reservoir; receive, from the water level sensing system, one or more signals ( indicating whether water within the water reservoir has reached a predetermined water level; and control (Mitchell, controller 150) the inlet valve to move to the closed position if water within the water reservoir has reached the predetermined water level (Mitchell, Abstract, “A docking station for a beverage dispenser having a reservoir is provided. A spout configured for selectively directing a flow of water into the reservoir of the beverage dispenser. A water level sensor is configured for assessing a level of water within the reservoir of the beverage dispenser. The flow of water from the spout may automatically fill the reservoir of the beverage dispenser based at least in part upon signals from the water level sensor.).  And although Mitchell only teaches for a regular coffee maker, it would have been obvious to use a known technique (controls) to improve similar devices (cold-brew coffee machines versus regular coffee machines) in the same way (with electronic control and buttons to automate this system; see MPEP 2143(C).  Thus, with the combination of Mitchell, as above, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim in view of Mitchell and Krause with the further teachings of Mitchell, and the way his invention works, in order to have the cold brew device work seamlessly, where signals are passed at the start of the brewing cycle and also so that the reservoir is replenished when it is below the water level line so that it can be ready for the next cycle all done in an automatic and efficient way.

Regarding claim 14, Kim discloses a refrigerator appliance defining a vertical direction (Kim, 100 beverage maker; figs. 1,2, see vertical direction in that one compartment is above the other), the refrigerator appliance comprising; a cold brewed coffee system positioned within the fresh food chamber, the cold brewed coffee system comprising: a housing (Kim, housing 4) defining a water reservoir (water tank 11, fig. 2)  and a coffee reservoir positioned below the water reservoir along the vertical direction (figs. 1-2, vertically oriented with one section above the other) , the water reservoir in fluid communication with the water reservoir via a drip passage (though drip supply unit 10) defined by the housing, the coffee reservoir configured to receive coffee materials (coffee C in coffee reservoir 2; fig. 2); and wherein the housing extends between a top end and a bottom end along the vertical direction, and wherein the housing defines an outlet at the bottom end (2a)  an inlet supply conduit fluidly connecting a water supply with the water reservoir (¶0019, water supply source is preferably provided with a water tank having an inner space for storing water).
Kim does is silent regarding a cabinet defining a fresh food chamber , the outlet being positioned within the fresh food chamber, a water level sensing system operable to detect when water within the water reservoir has reached a predetermined water level; … an inlet valve positioned along the inlet supply conduit and movable between an open position and a closed position, the inlet valve configured for selectively allowing water to flow from the water supply to the water reservoir; a controller communicatively coupled with the water level sensing system, the controller configured to: receive one or more signals indicating that a user input has been provided to commence a cold brewing process utilizing the cold brewed coffee system;  24501106US01/HUSA-657 control the inlet valve to move to the open position so that water flows flow from the water supply to the water reservoir; receive, from the water level sensing system, one or more signals indicating whether water within the water reservoir has reached a predetermined water level; and control the inlet valve to move to the closed position if water within the water reservoir has reached the predetermined water level, and wherein water flows from the water reservoir to the coffee reservoir through the drip passage and mixes with the coffee materials to produce cold brewed coffee.  

(fig. 5 water level sensor 156) operable to detect when water within the water reservoir has reached a predetermined water level (¶0006);  and an inlet valve (fig. 6, valve 138) positioned along the inlet supply conduit and movable between an open position and a closed position, the inlet valve configured for selectively allowing water to flow from the water supply to the water reservoir; a controller communicatively coupled with the water level sensing system, the controller configured to: receive one or more signals indicating that a user input has been provided to commence a cold brewing process utilizing the cold brewed coffee system(¶0006, The controller is configured for receiving at least one signal from the water level sensor when the level of water within the reservoir of the beverage dispenser is less than a threshold level and for opening the valve in order to direct the flow of water into the reservoir via the spout after receiving the at least one signal from the water level sensor.);  24501106US01/HUSA-657 control the inlet valve to move to the open position so that water flows flow from the water supply to the water reservoir; receive, from the water level sensing system, one or more signals indicating whether water within the water reservoir has reached a predetermined water level (¶0006, cited above); and control the inlet valve to move to the closed position when water within the water reservoir has reached the predetermined water level, and wherein water flows from the water reservoir to the coffee reservoir through the drip passage and mixes with the coffee materials to produce cold brewed coffee (¶0006, cited above). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim with Mitchell, to add the water supply and water level sensor to the reservoir of Kim, in order to have a certain amount of water, the water up to the water level 

Regarding the refrigerator cabinet defining a chilled chamber, Krause teaches a refrigerator appliance  (refrigerator 20), comprising: “a cabinet (fig. 2, appliance 10 can be seen with cabinet doors) defining a chilled chamber” (refrigeration compartment 24); and while Krause does not himself specifically teach a cold brewing coffee system “positioned within the chilled chamber  and the coffee system positioned within the chilled chamber and the outlet being positioned within the chilled chamber” he does teach, generally having a coffee maker in a refrigerator, “[i]n certain of such devices, both hot and cold water may be provided. In some devices, coffee or other beverages may be dispensed as well”(Krause, ¶0002)’.  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim with the teaching of Krause, which is to place the coffee maker of Kim into a refrigerator shelf, in order to have the ability to dispense desirable beverages from a convenient location and even to have the outlet also within the chilled chamber in order to keep the entire device cold until it escapes the chilled chamber and reaches the cup of the operator.

Regarding claim 15, Kim in view of Mitchell and Krause teach all the limitations of claim 14, but do not further teach, in this combination, a refrigerator appliance wherein the refrigerator appliance has a liner defining the fresh food chamber, and wherein the housing of the cold brewed coffee system is mounted to the liner.  However, Krause further teaches a liner (Krause, ¶0024, liner 18 and 20, Fig. 2) defining the food 
Regarding claim 16, Kim in view of Mitchell and Krause teach all the limitations of claim 14, and further teach a refrigerator appliance, wherein the cold brewed coffee system further comprises: a slow drip passage (Kim, ¶0076, guide member 20, fig. 2) fluidly connecting the coffee reservoir and the outlet of the housing. 

Regarding claim 19, Kim discloses …; a cold brewed coffee system (100 beverage maker; figs. 1,2) positioned within the chilled chamber, the cold brewed coffee system comprising: a housing defining a reservoir (water tank 11, fig. 2), the reservoir (housing 4, coffee reservoir 2) configured to receive coffee materials for mixing with water to produce cold brewed coffee (coffee and filter in 2, fig. 2, to make the coffee);wherein cold brewed coffee is dispensed from the cold rewed coffee system through the outlet (2a); …and an inlet supply conduit fluidly connecting a water supply with the reservoir (¶0019, water supply source is preferably provided with a water tank having an inner space for storing water); ;  
Kim is silent regarding a refrigerator appliance, comprising a cabinet defining a chilled chamber, the outlet [also being positioned within the chilled chamber;  a water level sensing system operable to detect when water within the reservoir has reached a predetermined water level;; and an inlet valve positioned along the inlet supply conduit 
	However, Mitchell teaches a water level sensing system ((¶0006)  fig. 5 water level sensor 156) operable to detect when water within the water reservoir has reached a predetermined water level;  and an inlet valve (fig. 6, valve 138) positioned along the inlet supply conduit and movable between an open position and a closed position, the inlet valve configured for selectively allowing water to flow from the water supply to the water reservoir (¶0006, The water level sensor is configured for assessing a level of water within the reservoir of the beverage dispenser. A controller is in operative communication with the valve and the water level sensor. The controller is configured for receiving at least one signal from the water level sensor when the level of water within the reservoir of the beverage dispenser is less than a threshold level and for opening the valve in order to direct the flow of water into the reservoir via the spout after receiving the at least one signal from the water level sensor). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim with Mitchell.  So add the water supply and water level sensor add water to the reservoir of Kim, in order to have a certain amount of water, the water up to the water level detected by the sensor, prepared for the cold-brewing cycle, to speed up the delivery of the cycle and also to make its delivery accurate with the precise amount of water.
Regarding the refrigerator cabinet defining a chilled chamber, Krause teaches a refrigerator appliance  (refrigerator 20), comprising: “a cabinet (fig. 2, appliance 10 can be seen with cabinet doors) defining a chilled chamber” (refrigeration compartment 24); and while Krause does not himself specifically teach a cold brewing coffee system , the outlet also being positioned within the chilled chamber” he does teach, generally having a coffee maker in a refrigerator, “[i]n certain of such devices, both hot and cold water may be provided. In some devices, coffee or other beverages may be dispensed as well”(Krause, ¶0002)’.  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim with the teaching of Krause, which is to place the coffee maker of Kim into a refrigerator shelf, in order to have the ability to dispense desirable beverages from a convenient location and even to have the outlet also within the chilled chamber in order to keep the entire device cold until it escapes the chilled chamber and reaches the cup of the operator.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2018/ 0168388), (U.S. Patent Application Publication 2016/ 0130129)  and Krause (U.S. Patent Application Publication 20120103001) and further in view of Licare (U.S. Patent Application Publication 20160073819)
Regarding claim 5, Kim in view of Mitchell and Krause teach all the limitations of claim 4, but do not further teach a refrigerator appliance wherein the slow drip passage is a spiral coil.  However, Licare teaches a coil at the exit for letting out a cold beverage (coil 124, fig. 2).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim in view of Mitchell and Krause with the teaching of Licare in order to cool the coffee drink further within the refrigerator system, .

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2018/ 0168388) in view of Mitchell (U.S. Patent Application Publication 2016/ 0130129)  and Krause (U.S. Patent Application Publication 20120103001) and further in view of Fanzutti (U.S. Patent 2003/006431) and Hanneson (U.S. Patent Application Publication 2014/0299000).
Regarding claim 6, Kim in view of Mitchell and Krause teach all the limitations of claim 1, and further teach a refrigerator appliance wherein the water level sensing system comprises: a float positioned within the water reservoir and having a magnet; and a reed switch positioned within the water reservoir and attached to the housing, wherein the reed switch is communicatively coupled with the inlet valve, and wherein when the float is positioned at or proximate the reed switch, the magnet of the float activates the reed switch causing the inlet valve to move to the closed position.   However, Roberson teaches such a water level sensing system (Fanzutti, water level sensor ¶0039) comprises: a float (0039, float) positioned within the water reservoir (14 reservoir) and having a magnet (¶0039 magnet); and a reed switch (¶0039; read switch) positioned within the water reservoir and attached to the housing, wherein the reed switch is communicatively coupled with the inlet valve (Fanzutti, hose).  Although the hose is in another embodiment, given that this alternative is presented in the same paragraph as the sensor, it would have been obvious to one having ordinary Fanzutti, ¶0039, float [Wingdings font/0xE0]  magnet[Wingdings font/0xE0] reed switch).  Additionally, Hanneson teaches (Hanneson, ¶0059)  a float (0059, magnetic float) positioned within the water reservoir (Hanneson, reservoir 18) … communicatively coupled with the inlet valve (Hanneson inlet valve, 106) causing the inlet valve to move to the closed position (¶0059, “”automatically refilling by opening the water inlet valve when the fill level is below a designated level means that it closes when it reaches that level).  This specifically teaches the connection between the water going below the fill level and the automatic refilling of the reservoir via the sensor and the inlet valve.  Thus, again, it would be obvious to one having ordinary skill in the art to use the reed/magnet sensor to sense the fill level and then to refill the reservoir if ever the level of the water goes below the designated level, in order for it to be ready for the next beverage making process.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2018/ 0168388) in view of Mitchell (U.S. Patent Application Publication 2016/ 0130129)  and Krause (U.S. Patent Application Publication 20120103001) and further in view of Usherovich (U.S. Patent 5,724,883).

Regarding claim 8, Kim in view of Mitchell and Krause teach all the limitations of claim 1, but do not further teach a refrigerator appliance wherein the housing has a bin movable between a withdrawn position in which the coffee materials are loadable into the bin and a retracted position, wherein the bin at least partially defines the coffee reservoir.  However Usherovich teaches a bin (tray 124) movable between a withdrawn position in which the coffee materials are loadable into the bin and a retracted position, wherein the bin at least partially defines the coffee reservoir (Figs. 1, 13, with water and coffee materials mixing in that bin, defining part of the reservoir).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim in view of Mitchell and Krause with Usherovich, to have a retractable bin that partially defines the reservoir where the water and coffee material mix, in order for the machine to have easy access to put in the coffee material via a retractable bin from the front and this would save time and effort if putting in the material was easily accessible.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2018/ 0168388) in view of Mitchell (U.S. Patent Application Publication 2016/ 0130129)  and Krause (U.S. Patent Application Publication 2004/ 0209522 and further in view of  Burrows (U.S. Patent Application Publication 2016/ 0338527).
Regarding claim 9, Kim in view of Mitchell and Krause teach all the limitations of claim 1, and further teach a refrigerator appliance wherein the housing has an access panel rotatably coupled thereto and movable between an open position in which the (88b movable jaw, Fig. 62) and movable between an open position in which the coffee materials (brew cartridge 22) are loadable in to the coffee reservoir (20 cartridge holder where water will be added to become reservoir) and a closed position (¶0106, open and closed positions; both upper and lower jaws 88a,88b, may be movable.).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kin in view of Mitchell and Krause with Burrows, to add the hinging panel, in order to make access to where the coffee material is put easily accessible, doing it in a conventional way from the front makes it accessible and saves time.

Claim 11, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2018/ 0168388) in view of Mitchell (U.S. Patent Application Publication 2016/ 0130129)  and Krause (U.S. Patent Application Publication 2004/ 0209522 and further in view of Roberson (U.S. Patent Application Publication 2001/ 0012448). 
Regarding claim 11, Kim in view of Mitchell and Krause teach all the limitations of claim 10, but does not further teach a refrigerator appliance wherein the cold brewed coffee system further comprises: a proximity sensor  mounted within or to the housing, the proximity sensor defining a detection range; a coffee container having a proximity element, and wherein the controller is communicatively coupled with the proximity sensor and the controller is further configured to: receive, from the proximity sensor, one or more signals indicating whether the proximity element of the coffee container is (¶0039) teaches a proximity sensor (level sensor 61, proximity sensor switch 65)  mounted within or to the housing, the proximity sensor defining a detection range (the detection range is the range it can detect the magnet and/or the range of the water level that will be detected); a coffee container having a proximity element (magnet), and wherein the controller is communicatively coupled with the proximity sensor and the controller is further configured to: receive, from the proximity sensor, one or more signals indicating whether the proximity element of the coffee container is within the detection range of the proximity sensor (¶0039, proximity sensor connects to the magnetic float, this sends signals to a controller). .  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kim in view of Mitchell and Krause with the teachings of Roberson, to teach how the sensor works to monitor the water level, in a conventional way without undue experimentation, with a conventional proximity sensor and element. 
Regarding claim 12, Kim in view of Mitchell, Krause and Roberson teach all the limitations of claim 11, and further teach a refrigerator appliance wherein if the proximity element is not within the detection range of the proximity sensor, the controller does not control the inlet valve to move to the open position so that water flows flow from the water supply to the water reservoir (¶0039, that is precisely what this does and would have been obvious in the combination made in claim 11).
Regarding claim 18, Kim in view of Mitchell and Krause teach all the limitations of claim 14, and further teach a refrigerator appliance wherein the cold brewed coffee system further comprises: a proximity sensor mounted within or to the housing, the (¶0039) teaches a proximity sensor (level sensor 61, proximity sensor switch 65)  mounted within or to the housing, the proximity sensor defining a detection range (the detection range is the range it can detect the magnet and/or the range of the water level that will be detected); a coffee container having a proximity element (magnet), and wherein the controller is communicatively coupled with the proximity sensor and the controller is further configured to: receive, from the proximity sensor, one or more signals indicating whether the proximity element of the coffee container is within the detection range of the proximity sensor (¶0039, proximity sensor connects to the magnetic float, this sends signals to a controller). .  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kim in view of Mitchell and Krause with the teachings of Roberson, to teach how the sensor works to monitor the water level, in a conventional way without undue experimentation, with a conventional proximity sensor and element. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2018/ 0168388) in view of Mitchell (U.S. Patent Application Publication 2016/ 0130129) and Krause (U.S. Patent Application Publication .

Regarding claim 17, Kim in view of Mitchell and Krause teach all the limitations of claim 14, and further teach a refrigerator appliance wherein the cold brewed coffee system further comprises: a stirring device rotatably coupled with the housing and positioned within the coffee reservoir, the stirring device configured to stir contents within the coffee reservoir.   However, Tacklind teaches a stirring device (stir element 41, figs. 4, 6) rotatably coupled with the housing and positioned within the coffee reservoir, the stirring device configured to stir contents within the coffee reservoir (¶0027).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Kim in view of Mitchell and Krause, to add the stirring device of Tackling to the coffee reservoir, to enhance the intimate mixing of the water and the coffee grounds in the basket, to mix together uniformly and well the coffee grounds and the water. 


Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This was indicated in the previous office action.



Response to Arguments
The Drawing objection and the §112b rejections have been remedied and those rejections/objections are withdrawn.
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. Applicant argues that the amended claim language to the independent claims, that “the housing further defines an outlet through which cold brewed coffee is dispensed from the cold brewed coffee system, the outlet being positioned within the chilled chamber” is not obvious over the prior art and overcomes Remarks, p. 11).  Examiner disagrees.  While it is true that any one reference does not teach “the cold brewed coffee system outlet being positioned within the chilled chamber”, that was already apparent from the previous office action.  Then, through an obvious combination of the references, the invention as claimed was found obvious.  So too here, just having an outlet included in the parts of the cold brewing machine also incorporated into the chilled chamber of a refrigerator would also be obvious, as explained above similar to how, generally, incorporating the cold brewing apparatus itself into the chilled chamber would have been obvious- such a machine has an outlet (Kim, dispensing port 2a), and it would be beneficial to incorporate said machine into a chllled chamber (such as taught in Krause).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the rejection is maintained.
Applicant made no other independent arguments.

Please contact examiner regarding any questions or concerns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                              

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715